PER CURIAM.
The petition for belated appeal is granted in part. Petitioner shall be allowed a belated appeal of the order denying motion to correct illegal sentence rendered on March 17, 2006, in Dixie County Circuit Court case number 02-132-CF(b). Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The request for belated appeal of the order which dismissed the motion for post-conviction relief is denied.
WEBSTER, DAVIS, and HAWKES, JJ., concur.